Citation Nr: 1134397	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  05-06 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right shoulder with impingement, status post repair of the right acromioclavicular (AC) joint separation, prior to October 9, 2007.

2.  Entitlement to a rating in excess of 20 percent for DJD of the right shoulder with impingement, status post repair of the right AC joint separation, from October 9, 2007.  

3.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee.  

4.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee, prior to June 5, 2009.

5.  Entitlement to a rating in excess of 30 percent for degenerative arthritis of the left knee, from June 5, 2009.

6.  Entitlement to a rating in excess of 10 percent for bilateral Terrien's marginal degeneration (previously rated as bilateral opacities, cornea).  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to April 1988.

This matter came to the Board of Veterans' Appeals (Board) initially on appeal from a June 2004 rating decision in which the RO denied the Veteran's claims for increased ratings for his right shoulder, bilateral knee, and bilateral eye disabilities.

During the pendency of the appeal, in February 2005 and December 2007 rating decisions, the RO assigned 10 and 20 percent ratings, respectively, for the Veteran's right shoulder disability and, in a January 2010 rating decision issued in February 2010, the RO assigned a 30 percent rating for the Veteran's left knee disability.  As the Veteran is presumed to seek the maximum available benefit for a disability, these claims for increased ratings remain viable on appeal and, as such, have been characterized as described on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In an October 2007 rating decision, the RO granted service connection for right knee instability and assigned an initial 10 percent rating, effective September 27, 2007.  The Veteran did not file a notice of disagreement to this decision.  Thus, this issue is not a part of the current appeal.

In January and May of 2010, the Board remanded the appeal for a Travel Board hearing and for additional development.  As noted in the May 2010 remand, the Veteran's request for a Travel Board hearing was deemed withdrawn.  38 C.F.R. § 20.704 (2009).  The case now is before the Board for further appellate consideration.


FINDINGS OF FACT

1.  Prior to October 9, 2007, the Veteran's DJD of the right shoulder was manifested by forward flexion between 150 to 180 degrees, abduction between 145 to 180, external rotation between 40 to 90 degrees, and internal rotation between 45 to 90 degrees (T-8), with pain at extreme range of motion and without additional functional loss after repetitive motion; and right arm motion was not limited to the shoulder level, during this time period.

2.  From October 9, 2007, the Veteran's DJD of the right shoulder is manifested by forward flexion between 125 to 160 degrees, abduction between 80 to 160, external rotation between 35 to 60 degrees, and internal rotation between 20 to T-12, with pain at extreme range of motion and without additional functional loss after repetitive motion; and the right arm motion was not limited to midway between the side and the shoulder.

3.  Prior to September 27, 2007, the Veteran's degenerative arthritis of the right knee, as established by x-ray evidence, is productive of neither flexion limited to 45 degrees nor extension limited to 20 degrees.

4.  Prior to June 5, 2009, the Veteran's degenerative arthritis of the left knee, as established by x-ray evidence, is characterized by complaints of pain and weakness, and is productive of flexion of the left knee between 90 to 110 degrees, extension between 0 and at 5 degrees.

5.  From June 5, 2009, the Veteran's degenerative arthritis of the left knee, as established by x-ray evidence, is productive of neither flexion limited to 45 degrees nor extension limited to 30 degrees.

6.  Throughout the rating period, the Veteran's bilateral eye disability is productive of a non-compensable level of visual field loss; and the corrected vision in both eyes has generally been better than 20/40.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for DJD of the right shoulder with impingement, status post repair of the right AC joint separation, prior to October 9, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5200-5203.

2.  The criteria for a rating in excess of 20 percent for DJD of the right shoulder with impingement, status post repair of the right AC joint separation, from October 9, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5200-5203.

3.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5256-5262.

4.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the left knee, prior to June 5, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5256-5262.

5.  The criteria for a rating in excess of 30 percent for degenerative arthritis of the left knee, from June 5, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5256-5262.

6.  The criteria for to a rating in excess of 10 percent for bilateral Terrien's marginal degeneration have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.75-4.78, 4.79, Diagnostic Codes 6061-6079, 6080 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).
 
Upon the receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

VA's notice requirements also apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

To the extent possible the notice required by 38 U.S.C.A. § 5103(a) must be provided to a claimant before an initial decision on a claim for VA benefits. Pelegrini, 18 Vet. App. at 119-20.  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Collectively, the August 2003 pre-rating notice letter and post-rating letters dated in August 2004, March 2006, May 2007, May 2009, September 2009, and May 2010 informed the Veteran of the types of evidence not of record needed to substantiate his increased rating claims, and the division of responsibility between the Veteran and VA for obtaining the required evidence.  March 2006 letter informed the Veteran of how the disability ratings and effective dates are assigned, as required by Dingess.  After the Veteran and his representative were afforded opportunity to respond to the notice identified above, the November 2004 statement of the case (SOC) and the supplemental SOCs (SSOCs) dated in October 2007, January 2010, and April 2011 reflect readjudication of the increased rating claims.  Hence, while some of this notice was provided after the rating actions on appeal, the Veteran is not shown to be prejudiced by the timing of compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claims, such as in an SOC or SSOC, is sufficient to cure a timing defect).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the issues on appeal decided herein.  Any such error is deemed harmless and does not preclude appellate consideration of these issues.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters decided on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA vocational rehabilitation folder, and VA medical records, and reports of VA examinations.  The Board acknowledges that, in a January 2008 VA Form 646, the Veteran's representative's argued that the September 2007 VA examiner did not appear to use a Snellen test or a Goldmann Bowl Perimeter test to measure visual fields.  But neither 38 C.F.R. § 4.76 nor 38 C.F.R. § 4.77 mandate such; what they do require are equivalent tests or later versions of the Goldmann or Humphrey perimetry tests.  As a result, the Board finds these examination reports, with contained appropriate visual acuity testing, along with the VA medical records and other evidence of record, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative, on his behalf.  Given the foregoing, the Board finds that the VA has substantially complied with the Board's previous remands with regard to the claims on appeal decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In summary, VA's duties to notify and assist a claimant have been considered and satisfied.

II. Background

In a March 1990 rating decision, service connection was granted for: degenerative arthritis of the knees, x-ray evidence only with old surgical repair, ruptured right patellar tendon, evaluated as 10 percent disabling; bilateral opacities of the cornea with onset in 1974, evaluated as noncompensable; and old surgical repair of the right AC joint separation, evaluated as noncompensable, with each effective from April 30, 1988.  VA examination in September 1988 revealed good muscle tone and range of motion of the right shoulder with a residual surgical scar and x-ray evidence compatible with old trauma/surgery.  X-rays of the knees were interpreted as showing degenerative arthritis with an essentially normal clinical examination.  Bilateral opacities were shown in the upper third of the corneas with visual acuity of 20/30 corrected to 20/20 in both eyes.  

In a December 2002 rating decision, separate 10 percent ratings were assigned for degenerative arthritis of the left knee and degenerative arthritis of the right knee status post right patellar tendon, effective from August 8, 2002.  VA joints examination in November 2002 revealed extension to 0 degree and flexion to 125 degrees, patellofemoral crepitus, tenderness, and x-ray evidence of degenerative joint disease of the knees, which were stable to valgus, varus, and anterior and posterior drawer.

During an April 2003 VA group practice visit, the Veteran complained of watering, itching in the corner and swelling of the canthal portion of the left eye, but denied acute visual changes.  On examination, mild spontaneous tearing of the left eye was noted.  There was no clubbing, cyanosis or edema of the extremities.  Cranial nerves were grossly intact.  Gait was within normal limits.

In June 2003, the Veteran was seen at a VA eye clinic follow-up for Terrien's marginal degeneration and dry eyes.  He stated that the artificial tears and ointment had not helped and complained of crusting around the left eye primarily.  He was concerned about swelling around the upper nasal side of the left eye.  Manifest refraction in both eyes was 20/20.  Anterior slit-lamp examination was remarkable for superior degenerative pannus extending 3 mm towards the top of the visual axis in both eyes with extension along the limbus.  There was corneal thinning and a lipid deposition line at the anterior margin of the pannus.  The rest of the slit-lamp examination was normal.  The Veteran had trace nuclear sclerosis in both eyes.  The impression included Terrien's marginal degeneration in both eyes, refractive error/presbyopia.  

During an August 2003 VA joints examination, the Veteran complained that over the years his knee problems had worsened.  He related that he was laid off from his job a year ago.  He explained that he and had been trying to find employment ever since, and that all of the jobs that he had qualified for required him to do some degree of standing and walking, which he felt he was unable to do because of his knee problems.  He related that he was unable to kneel, stoop or squat; that he had pain climbing and descending stars and when getting out of a chair; and that he had increased swelling with exertion.  On examination, the Veteran had valgus deformities of both knees when standing.  He walked without a limp.  His right knee had a longitudinal midline scar measuring 12 cm and a curvilinear scar measuring 14 cm on the medial aspect of the right knee.  There were transverse scars along the joint line anteriorly measuring 12 cm and along the tibial tubercle measuring 4 cm.  On range of motion testing, the right and left knees lacked 10 degrees of extension, while flexion was to 125 degrees for both.  No instability of either knee was appreciated.  However, the Veteran had significant tenderness when palpating the medial joint line of the left knee and there was crepitus on passive and active range of motion of both knees, more on the left.  The left knee also had mild effusion.  The extremities were otherwise neurologically intact.

At a September 2003 VA eye clinic follow-up, the Veteran complained of blurred vision-distance, near and computer-for the past two years.  He described it as cloudy vision like double exposure.  He denied pain.  Visual acuity was 20/50 in the right eye and 20/25 in the left eye, corrected to 20/25 in both eyes.  Manifest refraction was 20/20 in the right eye and 20/25 in the left eye.

On examination during a September 2003 VA group practice visit, there was no clubbing, cyanosis or edema of the extremities.  Neurologically there were no focal deficits.

When seen at the emergency department (ED) at the Richmond VA Medical Center (VAMC) in December 2003, musculoskeletal examination revealed stiffness in the Veteran's hands, otherwise no muscle weakness, pain, joint stiffness, redness or swelling.  Neurological examination reflected no weakness, paralysis, syncope or seizures.  He had normal gait.  Reflexes were 2+ throughout; muscle strength was 5/5 throughout.  Cranial nerves were grossly intact and light touch sensation was intact.  There was no clubbing, cyanosis or edema of the extremities.

During a December 2003 VA eye clinic follow-up for Terrien's marginal degeneration, the Veteran reported that his vision was not as good near or far.  He had lost his most current glasses and needed a prescription for new ones.  Visual acuity with his current glasses was 20/30 in the right eye and 20/40 in the left eye.  Visual acuity with manifest refraction was 20/20 in both eyes.  Slit-lamp examination revealed the cornea in both eyes had superior degenerative pannus extending towards the top of the visual axis in both eyes from the superior limbus.  There was lipid deposition at the anterior margin of the pannus that encroached about 4 mm on the right and 3.5 mm on the left from the limbus.  The impression included Terrien's marginal degeneration in both eyes, stable.

In a January 2004 rating decision, the Veteran's eye disability was recharacterized as bilateral Terrien's marginal degeneration and a 10 percent rating was assigned, effective June 25, 2003.  This was based on a September 2003 VA eye examination showing corrected visual acuity of 20/50 on the right and 20/25 on the left.  No contraction of the Veteran's visual fields was noted by the examiner.

In March 2004, the Veteran was seen in the VA ED after falling on his right knee while kneeling down on his left.  He could walk and place weight on his right knee but had difficulty bending it.  On examination, drawer sign was negative.  There was visible soft tissue swelling without obvious step off or deformity of the right knee.  The right knee was painful to palpation at the patella.  X-rays revealed significant osteoarthritis changes but no evidence of fracture or effusion.  The impression was right knee strain, post trauma-no fracture.  A little less than a month later, the Veteran was again treated in the ED following another ground-level fall.  He reported that he was walking outside from an employment interview and felt his right knee give out, immediately fell forward and hit his left elbow for which he received treatment.  A May 2004 VA orthopedic surgery consultation reflects significant osteophytes around the right patella.  The Veteran was noted to be on disability without any physical work at present and he denied being active.  He walked with a cane, which he did not have that day as he was using a wheelchair following recent left foot surgery.  On examination, both knees had well-healed incisions without any evidence of erythema, swelling or effusion.  He had full range of knee motion with significant crepitation on the right.  He was stable to varus and valgus stress.  He was neurovascularly intact distally.  X-rays revealed DJD in both knees with more narrowing and osteophytes in the right knee than the left.  The impression was DJD in the knees to be treated conservatively.

During a May 2004 VA triage telephone call, the Veteran denied loss or blurred vision or facial paralysis.  A subsequent VA group practice note revealed no motor deficits.  Deep tendon reflexes, distal pulses, and cranial nerves were intact.  No neurological abnormalities were noted.  In mid-May 2004, the Veteran was admitted with complaints of pain in his legs.  He had 5/5 strength in all four extremities.  Cranial nerves were intact with no gross sensory loss.  The Veteran was treated overnight and released for a septic left ankle joint.

In August 2004, the Veteran underwent bilateral upper eyelid blepharoplasty and bilateral levator resection, which was unrelated to his service-connected Terrien's marginal degeneration.  During a mid-August 2004 VA eye clinic follow-up, he reported decreased visual acuity in the right eye.  On examination there was upper lid edema, right worse than left.  The cornea in the right showed superior thinning limited inferiorly by a Salzmann's-like whitish line.  There was corneal staining nasally in this area of thinning.  There were similar changes in the left without corneal staining.  Otherwise, the rest of the cornea was fairly clear in both eyes.  The impression included Terrien's marginal degeneration in both eyes, with epithelial defects in the right eye probably secondary to contact of the cornea abnormality with the surgical area of the levator resection or shortening.  Treatment with topical antibiotic ointment Polysporin was started as well as Augmentin 500 mg twice a day.  After his therapeutic contact lens was replaced in his right eye, within two days the Veteran's intermittent exotropia was asymptomatic.

On August 18, 2004, there was still a 1.25 mm staining abrasion in the superior area of corneal degeneration in the right eye and the suture in the right upper lid was removed.  Two days later, the Veteran reported that he felt much better, that he had no pain, that the redness in his eye had improved and that his upper eyelid also had decreased.  Visual acuity with pinhole testing was 20/40 in the right eye and 20/30 in the left eye.  Slit-lamp examination of the right eye revealed an area of superior excavation in the upper one third of the cornea.  At the lower one third there was a Salzmann's-like stromal heaping.  There was vascular pannus as well.  Nasally there was a 1.2 x 1.2 mm stromal defect, which seemed to be resolving.  Slit-lamp examination of the left eye showed an area of excavation with also some stromal changes improving at the lower one third of the cornea.  The impression included Terrien's marginal degeneration with stromal opacity (is resolving) and epithelial defect (is resolved).  Five days later, visual acuity with manifest refraction was 20/20 in both eyes.  On slit-lamp examination, there was an area of superior excavation in the upper one third of the right cornea and a Salzmann's like stromal heaping at the lower one third.  There was vascular pannus as well but no epithelial defect was seen.  The left eye showed an area of excavation with also some stromal changes improving at the lower one third of the cornea.  The impression included Terrien's marginal degeneration.  A mid-November 2004 plastic surgery note showed that the Veteran's vision had returned to baseline given history of Terrien's marginal degeneration.  

In August 2004, examination of the right shoulder revealed decreased range of motion with external rotation and pain with abduction.  During a November 2004 VA orthopedic surgery consultation for the left elbow, the Veteran complained about knee and back pain for which he was given Tylenol #3.

During a December 2004 VA joints examination, the Veteran reported that his right shoulder was progressively worse and complained of pain localized to the anterior aspect and superior aspect of the right shoulder.  He stated that he was unable to lift his arm completely and when he did so, he felt as if the arm might slip out of place.  He had found that, if he attempted to lift heavy weights, the pain in his shoulder was worse and he could not lift any significant weight greater than 10 pounds or so above his shoulder level without causing a great deal of pain.  The Veteran also had noticed decreased range of motion over time.  He was not capable of fully internally rotating his arm so the he could wash his back or thread his belt in his pants.  When he attempted to completely elevate his arm or completely internally rotate his arm, he was restricted by stiffness as well as by pain.  He avoided lying on the right shoulder because of pain.  Often times he experienced numbness in the anterior aspect which was fleeting and tended to come and go and which was not related to any activity.  With activity, shoulder pain could increase to a level of 5-6/10, but it was sometimes 0 with inactivity.  He was right hand dominant.

With regard to the right knee, the Veteran complained of progressive pain localized to the anterior aspect and of crepitants or noise when the attempted to go up or down stairs with the aid of banisters or to get out a chair with the aid of armrests to hoist himself up.  About a month ago, his right knee gave away for the first time simply by walking, causing him to fall and required an ED visit.  He was told he had arthritis and that he needed a knee brace.  The Veteran complained of pain with prolonged standing or walking for long distances.  He occasionally experienced swelling.  He did not kneel or squat, stating that he was unable to do so.  He needed help to get up or had to use his arms to pull himself up, if he ended up in a position where he had to kneel or squat or to get down on his knees.  He did not use any ambulatory devices.  With regards to his left knee, the Veteran stated that his symptoms were similar to his right knee but the pain level was not as intense or severe.  He had the same functional limitations and the same activities tended to create discomfort.  The Veteran reported that he had problems with a catching type sensation.  When he attempted to extend his left knee from a flexed position, it got to a point that he had to force the knee with his own muscle power to further the extension because of the catching sensation.  The Veteran rated his knee pain at 4-5/10 which was worse with activity and inclement weather.  When he took Tylenol No. 3 and Percocet prescribed for his back disability, it also helped his knee and shoulder symptoms as well.  He did not use a knee brace.

On physical examination, there was a well-healed 14 cm V-shaped surgical scar on his right shoulder.  Range of right shoulder motion was: forward flexion from 0 to 150 degrees; abduction from 0 to 145 degrees; external rotation from 0 to 90 degrees; and internal rotation from 0 to 45 degrees.  Any attempt beyond 45 degrees for internal rotation was met with resistance which appeared to be firm and bony and also was associated with pain.  Any elevation of the right shoulder above 150 degrees was also met with complaints of pain.  Adduction of the right shoulder was within normal limits but was also met with pain, while external rotation strength of the right shoulder was graded 4/5.  Instability of the shoulder could not be appreciated on examination.  The right knee had a 13 cm well-healed midline surgical scar and a 10 cm curvilinear medial surgical scar.  X-rays of the right shoulder revealed calcification involving the ligaments of the coracoclavicular ligament as well as a separation of the acromioclavicular joint and degenerative changes.  

The Veteran had significant atrophy involving the quadriceps of his right leg.  Extension lacked 5 degrees of full; flexion was to 110 degrees actively and to 120 degrees, with pain beyond 110 degrees, passively.  There was significant atrophy involving the left quadriceps and an 11-cm transverse well-healed surgical scar on the left knee.  When the Veteran actively flexed his left knee to 90 degrees and attempted to extend, he experienced a catching sensation which could be felt subpatellarly once he continued the motion, but it passes.  There was a great deal of crepitants on range of motion of both knees.  No effusion or instability was noted for either knee.  A Baker's cyst was present on the right knee.  Repetitive range of motion of both knees generated pain and increased crepitants with decreased range of motion for the right knee from 0 to 100 degrees and for the left knee from 0 to 110 degrees with motion being limited by pain and with pain levels at 5-6/10 for both knees.  X-rays of the right knee revealed severe degenerative changes involving all three compartments with calcification within the patellar tendon, as well as the distal portion of the quadriceps tendon.  Left knee x-rays had similar findings but to a lesser degree.  The impression included traumatic arthritis involving the AC joint of the right shoulder generating a complaint of pain and restricted range of motion; and severe traumatic arthritis involving both knees secondary to multiple injuries, bilateral patellar rupture times one with meniscal injury of the right knee.  Limiting factors included pain as a primary limiting factors and weakness and/or fatigue as secondary.

During a December 2004 VA eye examination, complained of difficulty seeing in bright light situations, as well as reading and distance.  He denied any onset of pain, but reported occasional shadows and shades of images, which had been stable and present for the last several years.  It was previously thought that this was secondary to his bilateral Terrien's marginal degeneration of the cornea.  The Veteran also had a past history of blepharoplasty in both eyes and preseptal cellulitis of the right eye.  Visual acuity was 20/30 (uncorrected) 20/20 (corrected) in the right eye and 20/25 (uncorrected and corrected) in the left eye.  Conjunctivas were clear in both eyes with no neovascularization of the iris bilaterally.  In the cornea, there was some thinning between the degeneration and the limbus, with some vascularization and panus formation.  The impression included Terrien's marginal degeneration of the cornea, both eyes, with associated against-the-rule astigmatism, refractive error, and resolved preseptal cellulitis of the right eye.

At a March 2005 VA eye clinic follow-up, the Veteran denied pain, light flashes and floaters, but complained of tearing.  Current glasses were visual acuity of 20/30 in the right eye and 20/20 in the left eye.

In late March 2005, the Veteran was treated for right knee pain exacerbated after a recent fall.  An April 2005 orthopedic surgery note reflects that the Veteran fell four weeks ago directly onto his right knee and there was a very tender bump on the anterior aspect of his knee which he stated was very tender in extreme flexion and occasionally bothered him when he walked.  He had no sense of instability.  The Veteran indicated that the pain had gotten slightly better since the time of injury.  On examination, he was tender over the superior anterior portion of his patella, with a small palpable bump appreciable.  There was no palpable crepitus with palpation of the patella or with range of motion of the knee.  Active range of motion was from 0 to 110 degrees.  Posterior and anterior drawer tests, Lachmann test and varus and valgus stress was negative.  There was no medial or lateral joint line tenderness.  The Veteran was neurovascularly intact distally.  Right knee x-rays showed old changes to the right patella with hypertrophy of the bones around the patella, no evidence of a new fracture was appreciated.  An old chronic transverse fracture of the inferior pole of the patella and mild osteoarthritis was reflected.  There was no ligamentous instability.

A June 2005 VA eye clinic note reflects the Veteran's report that he felt his vision was worse.  He denied any pain or other complaints since his last examination.  Visual acuity with current correction was 20/30 in the right eye and 20/20 in the left eye.  The corneas revealed thinning superiorly in both eyes just superior to the visual axis.  The irises were round and reactive.  The impression included Terrien's marginal degeneration, stable, with against-the-rule astigmatism as expected, right eye greater than left eye.  

During a July 2005 VA PM&R KT outpatient consult related to lumbar radiculopathy, the Veteran did not display the capacity to participate in his usual and customary work as an insurance salesman without accommodation.  The findings of the Veteran's December 2004 right shoulder x-rays, October 2004 MRI of the right knee, and March 2004 bilateral knee x-rays were reiterated.  A September 2004 needle EMG was abnormal and findings were consistent with L5 radiculopathy of tibialis posterior, tibialis anterior, and lumbar paraspinals but no evidence of peripheral neuropathy.  The Veteran's activity level was noted to be sedentary.  His hobbies were photography and playing cards.  Grip strength testing demonstrated that the Veteran's right hand (dominant) was weaker than the normative group.  Position grip testing was suggestive of less than full effort during testing, while grip curve analysis and rapid exchange grip testing were suggestive of good to high effort on his part.  He tolerated walking over a primarily level terrain a distance of about 1376 feet without assistive device but displayed an antalgic gait to the right with decreased heel strike on the right.  Early signs of foot drop were detectable with increased walking.  Right shoe was noted to be wearing faster than left.  Fair to good balance was displayed; however, single-leg stance activities cause increased pain in the right lower extremity.  He was unable to sustain a position of crouching for any length of time.  He was unable to kneel on either knee or sit back on his calves or heels.  The Veteran reported shortness of breath and aching low back pain with stair climbing.  He was able to carry a maximum weight of 20 pounds but only pull 12 pounds, because of a tingling sensation in the right shoulder.  He could flex and abduct his right shoulder to 150 degrees actively and to 180 degrees passively.  Medial rotation of the right shoulder was to 50 degrees actively and to 80 degrees passively.  Lateral rotation appeared to be to 80 degrees.  Muscle power was noted as 4/5.  The Veteran complained of stiffness and aching on palpation of the right shoulder.  The cervical spine demonstrated normal range of motion.  A significant leg length discrepancy was noted.  During the interview process, the Veteran was noted to show no signs of physical discomfort.  Overall test findings, in combination with clinical observations, suggested some minor inconsistency to the reliability and accuracy of the Veteran's subjective reports of pain and limitation. 

During an August 2005 VA PMC initial evaluation consult, the Veteran reported the his lower back pain down the right leg to the right knee was the result of a work-related injury in 2000, for which he denied compensation or plans of filing for disability.  There was no muscle atrophy noted.  Motor strength and range of motion for all extremities was normal.  At a November 2005 VA PMC follow-up, the Veteran had full range of motion and sensation was intact and equal in all extremities.  But the Veteran complained of right knee pain which was worse at night.

At a December 2005 VA eye clinic follow-up, the Veteran complained of problems when reading, claiming that the words go in and out of focus.  Visual acuity was refracted to 20/20.  Slit-lamp examination was remarkable for cornea with thinning superiorly bilaterally with stromal opacity leading to a gutter with a steep central edge.  The overlying epithelium was intact and there was no significant evident vascularization of the lesion.  The impression included Terrien's marginal degeneration bilaterally with a slight increase in his astigmatism and mild hypotony.

A February 2006 VA eye clinic note reflects visual acuity refracted to 20/20.  Slit-lamp examination disclosed superior corneal thinning superiorly bilaterally with stromal opacity leading to a gutter superior ally.  There were some vessels invading this area of thinning.  The rest of the anterior segment was normal.  The impression included Terrien's marginal degeneration and mild nonproliferative diabetic retinopathy in both eyes.

During an August 2006 VA eye clinic visit, the Veteran complained of worsening vision in both eyes.  Visual acuity with current glasses was 20/30 in the right eye and 20/25 in the left eye.  Slit-lamp examination was remarkable for cornea with thinning superiorly bilaterally with stromal opacity.  There was a region at the edge of the lesion where there was a stromal elevation.  No epithelial defects were noted.  The Veteran had clear central cornea.  The impression included Terrien's marginal degeneration with against-the-rule astigmatism and mild nonproliferative diabetic retinopathy in both eyes.

In October 2006, the Veteran was seen in the VA ED following a motor vehicle accident (MVA) when he was rear ended while stopped at a traffic light.  He got out of the car with pain at the right hip, shoulder and neck, which he described as sharp and at a level of 5/10.  On examination, there was no clubbing, cyanosis or edema of the extremities.  He was able to move the toes and fingers and had good hand grip equal bilaterally.  Sensation was intact bilaterally.  X-rays of the neck and the right shoulder and hip revealed no fracture or dislocation.

In October 2006, the Veteran was also seen at the VA eye clinic for a follow-up for repeat manifest refraction for verification of against-the-rule astigmatism.  He reported that his vision was about the same.  Visual acuity with correction at distance was 20/20 in both eyes.  Slit-lamp examination of the corneas revealed Terrien's marginal degeneration with minimal superior thinning with secondary against-the-rule astigmatism in both eyes.  The impression included diabetes mellitus for six years with mild-moderate nonproliferative diabetic retinopathy in both eyes.

In December 2006, the Veteran requested a consult to orthopedics for complaints of right knee pain when climbing stairs.

An early January 2007 VA eye clinic note showed slit-lamp examination of both corneas clear with Terrien's marginal degeneration superior in both eyes.  Visual acuity at distance was 20/25 in the right eye and 20/20 in the left eye.  At a VA eye follow-up at the end of January 2007, the Veteran reported that his near vision seemed to have declined since his last visit.  Visual acuity best corrected was 20/20 in both eyes.  Anterior segment examination was significant for bilateral Terrien's marginal degeneration, with minimal superior stromal thinning and associated secondary against-the-rule astigmatism.  The impression included Terrien's marginal degeneration, with associated against-the-rule astigmatism, 20/20 vision, with minimal stromal thinning.  

At a March 2007 VA primary care visit, the Veteran said that his right knee pain was worse.  On examination, old healed scars without erythema or effusion were noted on the right knee.  There was crepitus with flexion/extension.  An April 2007 VA orthopedic surgery consultation reflects that the Veteran had very significant arthritis of the right knee.  He had pain in his knee with some swelling but no locking or giving way.  On examination, he had strong quadriceps and a good medial collateral ligament.  All other ligaments were stable.  Lachmann, pivot shift, anterior and posterior drawer tests were all negative.  He had some crepitation, particularly behind his kneecap.  X-rays of the right knee revealed some calcification below the patella with severe patellofemoral joint disease and osteophyte formation.  He had some loose fragments at the patellar insertion and osteoarthritis of the lateral compartment worse than medial.  Alignment was good and he could come to full extension and had good flexion so his motion was still preserved.  He was a candidate for a total knee arthroplasty in the future on the right.  

July 2007 ED records reflect right arm with limited range of motion and strength 4/5.  Sensation was intact in all extremities.  The Veteran complained of right arm pain of 10/10 which had started the previous day.  The following day he presented to ED for right shoulder pain, indicating that when his medications wore off the pain returned.  X-rays of the right shoulder revealed significant heterotrophic bone formation at coraclavicular ligament related to prior trauma.  The impression included right shoulder/cervicalgia pain with radiculopathy and impingement of the right shoulder on examination.  A mid-July 2007 VA orthopedic surgery consultation revealed focal tenderness to palpation along the trapezius with positive Spurling sign to the right.  Forward flexion and abduction were to 180 degrees, external rotation was to 40 degrees, and internal rotation was full to T8.  Impingement signs were negative.  Strength was 5/5 throughout.  There was no muscle atrophy.  Neurovascular was intact.  X-rays of the right shoulder showed right AC reconstruction, ossification of the anterior cruciate ligaments and maintenance of his AC joint.  No glenohumeral arthritis was noted.  

At an August 2007 VA eye clinic follow-up, the Veteran complained of tearing in the left eye and blurry vision.  Visual acuity with correction was 20/25 in both eyes.  Slit-lamp examination revealed clear superior corneal stromal thinning with line of lipid deposit in both eyes.  The assessment included Terrien's marginal degeneration with minimal stromal thinning secondary against-the-rule astigmatism in both eyes and dry eyes secondary to irregular corneal surface.  

The Veteran began occupational therapy for right shoulder impingement in August 2007.  At a primary care visit the same day, the Veteran reported that right shoulder pain was better with occupational therapy for impingement but he still had right arm numbness intermittently.  He indicated that his whole right side seemed weaker than the left and, on examination, he was slightly less strong on the right compared to the left.  During a September 2007 VA orthopedic surgery consultation regarding his right knee, the Veteran reported swelling and acute pain on August 21, 2007, denying an increase in activity.  He worked as a computer supervisor and had a desk job.  He reported that the swelling and pain had improved, but he had stiffness after sitting and that his knee buckled twice recently.  On examination, the Veteran walked with an antalgic gait.  There was no effusion, erythema or swelling of the right knee.  The right knee was stable to varus and valgus stress and no ligament laxity was noted.  The assessment was moderately severe DJD of the right knee.  A knee sleeve was ordered.  

During a September 2007 VA joints examination, the Veteran reported that the right knee caused him ongoing pain and that he wore a brace all the time.  He had been told that he needed a knee replacement, but that he is too young for the surgery.  The Veteran was to be seen in the chronic pain clinic for right knee pain.  He complained of stiffness and pain in the left knee, but not as severe as the right.  Since onset both knees had gotten progressively worse.  The Veteran was only able to stand for 15 to 30 minutes and he was unable to walk more than a few yards.  He complained of giving way of the right knee and instability, pain, stiffness, weakness, warmth and redness of both knees.  He denied episodes of locking, dislocation or subluxation.  He had repeated effusion of the right knee.  On examination, the Veteran had an antalgic gait.  Range of motion of the right knee was from +5 to 70 degrees actively, and from +5 to 100 degrees passively, with pain beginning at +5 and 70 degrees.  There was no additional limitation of right knee motion on repetitive use; however, there was audible cracking with motion.  Range of motion of the left knee was from 0 to 90 degrees actively, and from 0 to 110 degrees passively, with pain beginning at 0 and 90 degrees.  There was no additional limitation of left knee motion on repetitive use.  There was no ankylosis of either knee.  The Veteran's right knee was manifested by bony joint enlargement, crepitus, edema, effusion, painful motion and anterior and posterior instability.  X-rays of the right knee revealed severe degenerative changes and old un-united fracture involving the inferior margin of the patella, along with soft tissue swelling and dystrophic bone formation with osteochondromatous changes in the distal end of the infrapatellar ligament, consistent with Osgood-Schlatters disease and tendinitis.  X-rays of the left knee showed degenerative changes with large patellar osteophytes and thickening of the patellar tendon.  The diagnosis was DJD of both knees with decreased mobility and pain.  The Veteran worked as a contract computer technician; he has just started with a new company two months ago; and he worked in a very cold room which caused him severe joint pain and stiffness.  Because of this he had missed four days of work in the last two months.  Effects on the Veteran's daily activities were listed as: prevents exercise and sports, severe for chores, shopping, and recreation, and moderate for traveling.  There was no effect on feeding, bathing, toileting or grooming.  When he goes to Kings Dominion with his family he must stop and rest at every bench as they go through the park.

During a September 2007 VA eye examination, the Veteran reported that he had had light sensitivity for years and has also had foreign body sensation intermittently, worse in the last week.  He denied true eye pain but he did also have dry eye sensation for which he is on artificial tears five times a day.  The Veteran stated that he needed to take a break after reading for more than 30 minutes for about 5 minutes, and try to blink or close his eyes, and then he would be able to resume work.  He also used a lubricating ophthalmic ointment in both eyes at night as well as the artificial tears.  On examination, visual acuity for distance vision without correction was 20/70 in the right eye and 20/60 in the left eye.  He reads without correction J5 in the right eye and J10 in the left eye.  Visual acuity for distance vision with correction was 20/25 in the both eyes.  There was no neovascularization of the iris.  The conjunctiva was quiet.  The cornea were notable for superior corneal thinning with neovascularization superiorly and elevated white area of scarring running  horizontally across the corneas in both eyes 3 mm below the limbus.  The thinning appeared stable and there did not appear to be any danger of perforation at that time.  There was no epithelial breakdown.  The irises were regular; the lens and vitreous were clear.  There was no macular edema.  The impression included Terrien's marginal degeneration, continue artificial tears and lubricating ophthalmic ointment; and mild nonproliferative diabetic retinopathy, which was stable or improved. 

A contemporaneous VA PM&R clinic consult showed complaints of right shoulder pain radiating down the arm intermittently, described as 6-7/10, pins and needles pain..  He took pain medication and used heat with some relief.  On examination, no atrophy was noted.  The Veteran had decreased active right shoulder range of motion with forward flexion and abduction to 160 degrees, external rotation to 70 degrees and internal rotation to T8.  He had positive spot tenderness to palpation over the posterior shoulder and positive Hawkins.  There was no bony tenderness or deformity.  Sensation was intact over the lateral shoulder.  The right knee was in a neoprene sleeve.  Manual muscle test was 4/5 with pain on abduction.  Assessment included right arm pain and hand numbness possibly from cervical radiculopathy.  Right shoulder pathology likely contributing to pain as the Veteran had heterotopic bone formation.  October 2007 EMG/nerve conduction studies (NCS) revealed electrophysiological evidence of right ulnar mononeuropathy in the forearm without ongoing motor denervation.  There was no electrophysiological evidence of right upper extremity radiculopathy.

During a November 2007 VA joints examination, the Veteran reported that in July 2007 he awoke one day and was unable to turn his head.  After two days, he went to the ED for treatment and examination was consistent with impingement of the right shoulder.  He was treated with anti-inflammatory/pain medication and muscle relaxants and physical therapy for specialized strengthening exercises that he continues to attend.  The Veteran noticed that the air conditioning at work caused increased shoulder pain.  Since onset, his right shoulder has become progressively worse.  This right shoulder limits his ability to stand for 15 to 30 minutes and he was unable to walk more than a few yards.  There was no effusion or joint deformity noted.  But instability, pain, stiffness and weakness were noted.  The Veteran denied episodes of locking, dislocation or subluxation.  He complained of severe weekly flare-ups, indicating that the shoulder pain increased when walking or standing with his arm hanging at his side.  He had to support the arm to take pressure off the joint.  Limitations on walking were due primarily to his knees and back.  Flexion of the right shoulder was from 0 to 125 degrees actively, and from 0 to 135 degrees passively, with pain beginning at 125 degrees.  Abduction was from 0 to 95 degrees; external rotation was from 0 to 60 degrees; and internal rotation was from 0 to 20 degrees, all with pain at extremes of motion.  Veteran could not tolerate fatiguing due to pain on repetitive motion.  Passive range of motion in forward flexion cause so much pain that passive range of motion was not attempted with abduction or external or internal rotation.  There was no evidence of recurrent shoulder dislocations or of ankylosis.  X-rays revealed significant heterotopic bone formation at coracoclavicular ligament related to prior trauma.  Glenohumeral joint and the AC joint were unremarkable.  The diagnosis was DJD of the right shoulder with impingement.  Right shoulder pain resulted in increased absenteeism, missing one day in July.  He could not do any heavy lifting and had to use both hands to lift skillets or heavy pots off of the stove.  Effects on daily activities were listed as: prevents exercise and sports, moderate for recreation and traveling, mild for chores and none for feeding, bathing, dressing, toileting or grooming.

At a contemporaneous VA orthopedic surgery outpatient visit for complaints of right knee pain, the Veteran reported that swelling and pain had improved but he had stiffness after sitting and his knee recently had buckled twice.  Also he had some improvement with the knee sleeve.  On examination, the Veteran walked with antalgic gait.  The right knee had small effusion and there was medial and lateral joint line tenderness.  Varus and valgus was stable.  Range of motion was from 10 to 120 degrees.  There were no anterior or posterior drawer signs.  Lachmann test was negative.  The assessment was moderately severe DJD of the right knee, greatest in patellofemoral compartment.  His right knee was injected with Lido/Polo/Depomedrol.  A December 2007 VA pain procedure note revealed right lower extremity strength of 4/5.  

In a December 2007 rating decision, the RO assigned a 20 percent rating for DJD of the right shoulder with impingement status post repair of right AC joint separation, effective October 3, 2007. 

The Veteran was seen in the ED on January 1, 2008 for complaints of right shoulder pain.  He indicated that he was taking pictures on New Year's Eve and, when he went to another job, he was unable to lift his arm up.  He reported that this had happened before.  On examination, the Veteran had limited range of motion in his right arm only to about 30 degrees before he started having pain.  He had no crepitus or swelling at the shoulder joint or at the elbow.  X-rays of the right shoulder showed that he had some spurs along the scapula, which probably caused his pain.  Other possibilities included a rotator cuff tear but this was more likely something going on with the bone when he moved his arm in certain positions.  At a January 2008 PM&R PT initial assessment, the Veteran complained of right shoulder pain, which occurred after a long night of taking pictures, about 200, his shoulder began to hurt.  The next day the pain was worse and it has continued up to the present and it was still bothering him significantly.  On examination, there was tenderness to palpation at the anterior shoulder as well as down the entire arm and around the elbow.  He had grossly 80 degrees active range of motion limited by increase in pain.  The impression was severe heterotopic ossification between the coracoids and the clavicle which could be the cause of the pain.

On February 1, 2008, the Veteran was given an injection in the right knee.  A March 2008 VA PM&R outpatient note reflects complaints of right shoulder pain with overhead activity and stiffness.  He was advised to hold his camera close to body side.  The Veteran described his pain as 3/10 with activity.  On examination, the Veteran had decreased active right shoulder range of motion with forward flexion and abduction to 160 degrees, external rotation to 70 degrees and internal rotation to T12.  He had positive spot tenderness to palpation over the posterior shoulder and positive Hawkins.  Sensation was intact over the lateral shoulder.  The right knee had full range of motion with no tender points on palpation but there were bilateral crepitations.  The knee was in a neoprene sleeve.  The assessment included right shoulder pain from severe heterotopic ossification between the coracoid and the clavicle which could be the cause of the pain.  

A July 2008 VA neurosurgery outpatient note reflects that strength testing was 5/5 in the upper and lower extremities with exception of the right biceps.  Gait was stable and balanced. 

In August 2008, the Veteran was seen at the ED for complaints of intermittent pain in the lateral aspect of the left lower extremity.  On examination, pain could not be provoked.  The assessment was lower extremity, pain likely due to neuropathic pain due to nerve compression.

At an August 2008 VA eye clinic follow-up, the Veteran complained of having difficulty with night driving and glare.  He used artificial tears as needed but not lubricating ointment.  Vision with current glasses was 20/50 (20/70 glare) in the right eye and 20/25 (20/60 glare) in the left eye.  Slit-lamp examination of the corneas showed one third superior corneal stromal thinning with line of lipid deposits in both eyes.  The assessment included dry eyes and Terrien's marginal degeneration with associated against-the-rule astigmatism and stromal thinning in both eyes, not at risk of perforation at this time, vision 20/20-25.

A September 2008 VA chronic pain note for treatment of left buttock pain shows that on focused physical examination lower extremity sensation to light touch was intact and strength was 5/5, bilaterally.  Deep tendon reflexes were +1, bilaterally.  When seen for a pain clinic follow-up in December 2008 for chronic lower back pain radiating down left leg, the physical examination findings were similar.

During a February 2009 VA primary care visit, the Veteran complained that everything was aching and rated pain as 3-4/10 at best, when he rolls on the right side.  He reported that his right shoulder, knees and ankles all hurt.  On examination, the extremities were warm with no edema.  The assessment included right knee pain, has been injected by ortho and by the pain clinic and right shoulder/arm pain/cervical radiculopathy (disc space narrowing at C5-C6 and C6-C7), has seen neurosurgery, conservative treatment was recommended.

At a March 2009 VA eye clinic follow-up, the Veteran complained of some blurred vision especially when trying to watch television or read.  He denied pain.  Artificial tears were to be used four times daily.  Vision with current glasses was 20/25 in both eyes.  Manifest refraction was 20/20 in the right eye and 20/15 in the left eye.  Slit-lamp examination of the corneas showed one third superior corneal stromal thinning 15 percent with line of lipid deposits inferior and superior to thinning in both eyes, with mild vascular pannus in the right and a few cornea vessels entering the area of degeneration in the left.  The assessment included dry eyes and Terrien's marginal degeneration with associated against-the-rule astigmatism and stromal thinning in both eyes, not at risk of perforation at this time, vision 20/20-25.  

At a March 2009 VA pain clinic follow-up for left thigh pain, lower extremity strength was 5/5; however, the examiner could not elicit patella or Achilles reflexes.  Sensation was intact to light touch with mild venous stasis changes around ankles.  He complained of pain in a stocking distribution.  Later the same month, the Veteran underwent a VA EMG clinic consult for complaints of pain in the left leg from the knee to the foot, along with weakness, worse in the past year.  On examination manual muscle test was 5/5 for the lower extremities.  No atrophy was noted.  Sensory testing to light touch was 2/2 throughout for both legs.  Gait was antalgic on the left.  EMG and NCS results revealed sensory motor, demyelinating and axonal neuropathy consistent with diabetic peripheral neuropathy.  

At the conclusion of a group orientation program pertaining to VA vocational rehabilitation on May 21, 2009, the Veteran requested that his file be closed as he did not want to pursue further services and he declined a comprehensive vocational evaluation by a VA contract counselor.  Action on his claim was suspended.

During a June 2009 VA joints examination, the Veteran complained of numbness in his fingers, shoulder stiffness, arm weakness and less range of motion since last rated.  He reported developing right shoulder pain when lifting.  The Veteran underwent rehabilitation without improvement in symptoms the previous year.  He avoided sleeping on the right side due to pain and morning stiffness.  Since onset, his right shoulder has become progressively worse and response to treatment has been fair.  With regard to the right knee, the Veteran complained of more pain and stiffness especially with step climbing since the last rating.  Since onset, his right knee has gotten progressively worse.  With regard to the left knee, the Veteran indicated that he had had fluid removed from the left knee within the past two years.  He reported increased knee pain especially with step climbing, indicating that he felt grinding.  He also complained of morning stiffness.  Response to treatment has been fair.  There was no effusion, incoordination, instability, or joint deformity of the right shoulder noted.  But he complained of giving way, pain, stiffness and weakness.  The Veteran denied episodes of locking and indicated less than one episode of dislocation or subluxation a year.  He complained of mild flare-ups every two or three weeks, lasting hours, precipitated by heavy lifting.  Aleve was taken for relief.  The Veteran indicated that he could wash a car, lift cooking skillet with right hand or toilet himself.  With regard to the left knee, there was no deformity, incoordination or episodes of locking, dislocation or subluxation.  He complained of giving way, instability, pain, stiffness, weakness, swelling, tenderness, and decreased speed of joint motion.  The Veteran reported effusion only once and denied flare-ups.  With regard to the right knee, there was no deformity, effusion, symptoms of inflammation, incoordination or episodes of locking, dislocation or subluxation.  He complained of giving way, instability, pain, stiffness, weakness, and decreased speed of joint motion.  The Veteran denied flare-ups.  He indicated that he could stand for 15 to 30 minutes and that he was unable to walk more than a few yards.  

On examination, the Veteran's gait was normal.  There was no evidence of recurrent shoulder dislocations or inflammatory arthritis.  Instead tenderness, weakness and guarding of right shoulder movement were noted.  The right knee was manifested by crepitation, clicks or snaps, and grinding without instability or patellar or meniscus abnormality.  The left knee was tenderness and grinding was noted.  There was no evidence of crepitation, clicks or snaps, instability, or patellar or meniscus abnormality.  Right shoulder range of motion was flexion from 0 to 128 degrees, abduction from 0 to 86 degrees, internal rotation from 0 to 23 degrees, and external rotation from 0 to 35 degrees.  Although there was pain with repetitive motion, there were no additional limitations after three repetitions.  Left knee range of motion was: flexion from 20 to 55 degrees, adding that extension was limited by 20 degrees.  Right knee range of motion was flexion from 10 to 60 degrees, adding that extension was limited by 10 degrees.  Although there was pain with repetitive motion, there were no additional limitations after three repetitions.  No ankylosis was found on examination.  The right knee had a 15 cm x 0.5 cm midline vertical scar over the patella and an 11 cm x 0.5 cm vertical scar on the medical aspect.  The left knee had a 12.5 cm x 0.5 cm horizontal scar across the patella and a 5 cm x 0.5 cm horizontal scar below the patella.  

X-rays of the right shoulder taken in January 2008 revealed severe calcification between the coracoid and the clavicle probably involving the coracoclavicular ligament/space.  The glenohumeral and AC joints were unremarkable.  No fractures or dislocations were found.  The impression was severe heterotopic ossification between the coracoid and the clavicle which could be the cause of pain.  September 2007 x-rays showed degenerative changes with large patellar osteophytes and thickening of the patellar tendon.  The Veteran was no longer employed and had been unemployed for one or two years.  He indicated that he could not find a job that did not involve prolonged standing or walking or lifting.  The examiner added that the Veteran's DJD of the right shoulder would result in decreased manual dexterity, lack of stamina, weakness or fatigue, decreased upper extremity strength, pain and problems with reaching, lifting and carrying.  The effects of the right shoulder disability on daily activities were listed as: severe for exercise, sports, and toileting; moderate for chores, bathing, dressing, and driving; mild for recreation; and none for shopping, traveling, feeding, or grooming.  The examiner indicated that the Veteran's DJD of both knees would result in decreased concentration, decreased mobility, lack of stamina, weakness or fatigue, pain, and problems with lifting and carrying.  The effects of the bilateral knee disability on daily activities were listed as: severe for exercise, sports, and traveling; mild for chores, shopping, recreation, bathing, dressing, and driving; and none for toileting, feeding, or grooming.  

At a June 2009 VA eye examination, the Veteran reported a two-week history of irritation and mild pain in his left eye, adding that he noticed no significant change in his vision since the last visit.  He was in no pain.  On examination, uncorrected visual acuity for distance vision was 20/40 in the right eye and 20/25 in the left eye, while corrected visual acuity for distance vision was 20/20 in both eyes.  Uncorrected visual acuity for near vision was 20/70 in the right eye and 20/40 in the left eye, while corrected visual acuity for near vision was J1 in both eyes.  Confrontational visual fields were full in both eyes.  The conjunctivae were clear in both eyes without injection.  The corneas had thinning of the superior one-third of approximately 20 percent in both eyes.  The central cornea was normal.  The lens was clear in both eyes.  The impression included Terrien's marginal degeneration of the upper one-third of both corneas with 20 percent thinning and associated against-the-rule astigmatism and intermittent exotropia, currently well controlled.

At a contemporaneous VA eye screening, the Veteran reported that his left eye was irritated, stating that he had been using artificial tears with no improvement.  He reported some relief when he closed his left eye, even when driving.  Visual acuity was 20/40 in the right eye and 20/25 in the left eye.  Current glasses and manifest refraction were to 20/20 vision in both eyes.  When seen nearly two weeks later, the Veteran had had complaints of binocular horizontal diplopia for years that has become more bothersome with near vision.  With distance, diplopia was only transient as he was able to blink and fuse images in a few seconds.  He denied eye pain or acute complaints.  Current glasses were to 20/25 in both eyes.  Manifest refraction was 20/20 in both eyes.  The results of the slit-lamp examination of the corneas were identical to those in March 2009.  

At a July 2009 VA primary care follow-up, the extremities were warm with no edema on examination.  The right knee had an old healed scar, thickened joint and mild crepitus with flexion and extension without effusion.  The assessment included right knee pain, severe DJD, right knee giving out.  Later the same month, a VA orthopedic surgery consult revealed sore to palpation over the anterior left knee and some crepitus through range of motion, which was from 5 to 120 degrees.  He was stable to varus and valgus stress, anterior and posterior drawer tests were negative.  No significant effusion was noted.  Range of motion of the right knee was from 5 to 130 degrees.  He was sore to palpation on the anterior aspect of the right knee.  He was stable to varus and valgus stress, anterior and posterior drawer tests were negative.  There was mild effusion.  Sensation was decreased in a stocking-glove distribution in his feet.  X-rays revealed bilateral osteoarthritis of both knees with severe patellofemoral changes of both the medial and lateral compartments and severe osteoarthritic changes of the patellofemoral joint with calcific tendinitis and osteophyte formation in both knees.  He was given a corticosteroid injection in the right knee and fitted for bilateral knee supports for patellofemoral pain the next day.

An August 2009 VA eye clinic note reveals that the Veteran reported that when watching television he could feel the left eye turn out.  He was given Botox injections for intermittent exotropia in both eyes.  Current glasses were to 20/25 in both eyes.  Slit-lamp examination revealed Terrien's marginal degeneration superiorly in both eyes.

In an August 2009 rating decision, the 20 percent rating for DJD of the right shoulder with impingement status post repair of AC joint separation was continued and entitlement to a total rating based on individual unemployability (TDIU) was denied.

The same day that the above rating decision was issued, the Veteran was seen in the VA eye clinic complaining of not being able to open the left eye the past five mornings when he woke up.  He had to concentrate to open his left eye.  Current glasses and manifest refraction were to 20/20 in both eyes.  The results of the slit-lamp examination of the corneas were identical to those earlier in August 2009.

At a November 2009 VA primary care follow-up, the Veteran's extremities were warm with no edema.  

When seen for an upper respiratory infection at the VA ED in January 2010, the extremities were noted to be unremarkable on examination.  Nearly a month later, the Veteran was seen in the VA ED following a fall and complaints of low back pain.  X-rays showed no obvious fracture; he was given pain medication and later discharged with a cane.  When seen three days later, his lower extremities, cranial nerves, gait were all normal.  The assessment was exacerbation of chronic low back pain, sacral contusion status post fall.

At a March 2010 VA eye clinic follow-up, the Veteran complained of mild decrease in vision, left greater than right, with current prescription.  He denied pain and diplopia.  Glasses were to 20/30 in the right eye and 20/25 in the left eye.  Manifest refraction was to 20/20 in the right eye and 20/25 in the left eye.  Slit-lamp examination of the corneas showed superior thinning approximately 10-20 percent with lipid leading edge with no epithelial defect in both eyes.  Superior limbus to leading edge was about 3.3 mm in the right eye and 3.4 mm in the left eye.  Early circumferential spread, not significant was noted in the right eye.  The assessment included Terrien's marginal degeneration in the eyes, minimal thinning, and no progression of leading edge into visual axis.  The Veteran was seen at the VA pain clinic the same day for low back pain and was advised to go back to the ED for possible MRI.  At the ED, the Veteran reported a three-week history of left-sided back pain after a ground-level fall.  He stated that pain radiated slightly into the left leg, which he described as sharp, increased with activity and was relieved by rest.  Later, at a March 2010 VA primary care visit, the Veteran was doing well after vertebral augmentation (vertebroplasty), reporting the he was basically pain free.  

At an April 2010 VA pain clinic follow-up, focused physical examination manual muscle test was 5/5 and deep tendon reflexes were 2+ for the lower extremities.  Muscle tone was within normal.  At a VA podiatry consult later in April 2010, muscle strength was 5/5 and neurological was intact.  The assessment included limb length discrepancy.

III. Analysis

The Veteran maintains that increased ratings are warranted for his service-connected disabilities.  In his notice of disagreement (NOD), the Veteran claimed that his right shoulder was not well; that he was told that his cornea were beginning to become oval instead of round because of his Terrien's marginal degeneration when last examined; that his left knee was worse; that there was nothing that could be done for his knee pain; and that his right knee had worsened to the point that a knee brace was ordered for stability. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen. Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).

Pursuant to Diagnostic Code 5010, arthritis due to trauma substantiated by x-ray findings will be rated as degenerative arthritis.

Pursuant to Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

Handedness for rating purposes will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  The Veteran is right handed; thus, his left arm is his minor extremity.

In addition, when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

A. Right Shoulder

Under 38 C.F.R. § 4.71a, Diagnostic Code 5200, ankylosis of the scapulohumeral articulation (which moves as one piece), when in a favorable position, with abduction to 60 degrees, and ability to reach the mouth and head is retained, a 30 percent rating for the major extremity.  When in an intermediate position between favorable and unfavorable, a 40 percent rating for the major extremity.  When in an unfavorable position, with abduction limited to 25 degrees from the side, a maximum 50 percent rating for the major extremity.

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of an arm at the shoulder level warrants a 20 percent evaluation whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity.  When motion is limited to 25 degrees from the side, a maximum 40 percent evaluation is warranted for the major extremity.

In Lineberger v. Brown, 5 Vet. App. 367, 370 (1993), it was noted that as the minimum 20 percent rating for limited shoulder motion, it should be clarified whether that rating is a result of limitation of motion of abduction only, or whether both limitation of motion of flexion and abduction are required.  However, in Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003), the Court clarified that for a 20 percent rating under Diagnostic Code 5201 the applicable plane of motion was not to be measured by limitation of motion of abduction alone to the shoulder level because 38 C.F.R. § 4.71, Plate I listed both abduction and forward elevation (flexion) as shoulder-arm movements.  Diagnostic Code 5201 did not specifically identify the plane of motion (although Diagnostic Code 5200 did refer to abduction), and the title of Diagnostic Code 5201 was "Arm, limitation of motion of" and appeared to be generic without specifying limitation based solely on abduction.  The Court left open the question of whether the ratings in Diagnostic Code 5201 required limitation in all planes or limitation in any one plane but the Court noted that it would be very difficult to satisfy Diagnostic Code 5201 if limitation were required in all planes.  So, here, the Board concludes that for rating under Diagnostic Code 5201 the limitation of motion may be in any one plane of motion, e.g., abduction or forward elevation (flexion).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, a 20 percent evaluation is warranted for impairment of the humerus, regardless of whether the major or minor extremity is affected, when there is either malunion with moderate deformity or when there are recurrent dislocations of the scapulohumeral joint which are infrequent and there is guarding of movement only at the shoulder level; a 30 percent evaluation is warranted for a major extremity, when there is either malunion with marked deformity or when there are recurrent dislocations of the scapulohumeral joint which are frequent and there is guarding of all arm movements. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, malunion of the clavicle or scapula, or nonunion without loose movement, of the major or minor extremity warrants a 10 percent evaluation (or impairment may be rated on the basis of impaired function of a contiguous joint).  Nonunion with loose movement, or dislocation, of the clavicle or scapula of the major or minor extremity warrants a maximum 20 percent evaluation (or impairment may be rated on the basis of impaired function of a contiguous joint).  Dislocation of the clavicle or scapula of the major or minor extremity warrants a maximum 20 percent evaluation.

Normal forward elevation of a shoulder (flexion) as well as normal abduction (movement of the arm away from the side) are to 180 degrees.  Normal internal and external rotation is to 90 degrees.  38 C.F.R. § 4.71, Plate 1 (2010).

Here, the Veteran's right shoulder disability has been rated as 10 percent disabling, prior to October 9, 2007, and as 20 percent disabling, from October 9, 2007, under Diagnostic Codes 5010-5201.  

Prior to October 9, 2007

In light of the above, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent, prior to October 9, 2007.  Generally, during this time period, the Veteran complained of pain and inability to lift his arm completely and stated that he could not lift weight greater than 10 pounds or so above his shoulder level without causing a great deal of pain.  During this time period, range of motion varied with: forward flexion from 150 to 180 degrees; abduction from 145 to 180; external rotation from 40 to 90 degrees; and internal rotation from 45 to 90 degrees (T8), with pain at extreme range of motion and without additional functional loss after repetitive motion.  As motion of the right arm was not limited to the shoulder level during this time period, a 20 percent rating under Diagnostic Code 5201 was not warranted.  However, with consideration of pain and DeLuca, a 10 percent rating was warranted under Diagnostic Code 5003 for pain with x-ray evidence of arthritis for a major joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003.
 
From October 9, 2007

Similarly, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent, from to October 9, 2007.  Since the November 2007 VA joints examination, range of motion has varied with: forward flexion from 125 to 160 degrees; abduction from 80 to 160; external rotation from 35 to 60 degrees; and internal rotation from 20 to T12, with pain at extreme range of motion and without additional functional loss after repetitive motion.  As abduction was 95 degrees in November 2007, 80 degrees in January 2008 and 86 degrees in June 2009, it more nearly approximated limitation of arm motion at the shoulder level, warranting a 20 percent evaluation for a major joint.  However, the preponderance of the evidence is against a higher rating for a major joint, as right arm motion was not limited to midway between the side and the shoulder.  As noted earlier, a compensable rating for pain under Diagnostic Code 5003 is warranted when a compensable rating for a major joint is not warranted under the schedular rating criteria.  

During the entire appeal period, the Veteran generally has denied episodes of locking, dislocation or subluxation.  During the June 2009 VA examination, the Veteran indicated less than one episode of dislocation or subluxation a year.  There has been no evidence of impairment of the humerus, recurrent shoulder dislocations, malunion of the clavicle or scapula, or nonunion with or without loose movement, of a major joint, or of ankylosis so as to warrant a higher rating under Diagnostic Codes 5200, 5202 or 5203.  Thus, the Board finds that the currently assigned ratings are warranted, and no more.

B. Knees

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003/5010 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a 0 percent rating.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated a maximum 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated a maximum 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261 (limitation of extension of the leg), a 10 percent evaluation is warranted for extension limited to 10 degrees; a 20 percent evaluation is warranted for extension limited to 15 degrees; a 30 percent evaluation is warranted for extension limited to 20 degrees; a 40 percent evaluation is warranted for extension limited to 30 degrees; and a maximum 50 percent evaluation is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.


Right Knee

Here, the Veteran's right knee disability has been rated as 10 percent disabling under Diagnostic Codes 5003-5260, for limitation of flexion.  During the entire appeal period, flexion of the right knee has varied from 60 to 130 degrees, warranting no more than a noncompensable rating under Diagnostic Code 5260, before consideration of DeLuca.  On the other hand, at times extension has been measured at 5 degrees warranting no more than a noncompensable rating under Diagnostic Code 5261, before consideration of DeLuca.  However, on VA examination in June 2009, right knee extension was to 10 degrees.  Therefore, resolving all doubt in the Veteran's favor, a schedular 10 percent rating under Diagnostic Code 5261 was warranted, from June 5, 2009.  Prior to that date, with consideration of Diagnostic Code 5003 and DeLuca, and the Veteran's complaints of pain and weakness, the Board finds that the preponderance of the evidence shows that no more than a 10 percent rating was warranted under Diagnostic Codes 5003-5260/5261.  As flexion was not limited to 45 degrees and extension was not limited to 20 degrees, the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's right knee disability during the entire appeal period.

Left Knee

Here, the Veteran's left knee disability has been rated as 10 percent disabling, prior to June 5, 2009, and as 30 percent disabling, from June 5, 2009, under Diagnostic Codes 5003-5261, for limitation of extension.  Moreover, as the medical evidence of record fails to show any recurrent subluxation or objective lateral instability of the Veteran's left knee, a separate rating under Diagnostic Code 5257 is not warranted.

Prior to June 5, 2009

For the period prior to June 5, 2009, flexion of the left knee varied from 90 to 110 degrees, warranting no more than a noncompensable rating under Diagnostic Code 5260, before consideration of DeLuca.  On the other hand, extension has been measured at 0 and at 5 degrees warranting no more than a noncompensable rating under Diagnostic Code 5261, before consideration of DeLuca.  With consideration of Diagnostic Code 5003 and DeLuca, and the Veteran's complaints of pain and weakness, the Board finds that the preponderance of the evidence shows that no more than a 10 percent rating was warranted under Diagnostic Codes 5003-5260/5261, prior to June 5, 2009.

From June 5, 2009

However, on VA examination in June 2009, left knee flexion was 55 degrees and extension was to 20 degrees.  As 55 degrees, along with 120 degrees of flexion, measured in July 2009, more nearly approximate 60 degrees of flexion, no more than a noncompensable rating under Diagnostic Code 5260 was warranted, before consideration of DeLuca.  On the other hand, extension has been measured at 5 and 20 degrees, from June 5, 2009.  Therefore, resolving all doubt in the Veteran's favor, a schedular 30 percent rating under Diagnostic Code 5261 for extension was warranted, from June 5, 2009.  Prior to that date, with consideration of Diagnostic Code 5003 and DeLuca, and the Veteran's complaints of pain and weakness, the Board finds that the preponderance of the evidence shows that no more than a 10 percent rating was warranted under Diagnostic Codes 5003-5260/5261.  As flexion has not been limited to 45 degrees and extension has not limited to 30 degrees, the preponderance of the evidence is against a separate rating for flexion and for a rating in excess of 30 percent for extension for the Veteran's left knee disability, from June 5, 2009.

Both Knees

The remaining diagnostic codes possibly applicable here include Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (removal of semilunar cartilage), and Diagnostic Code 5263 (for genu recurvatum).  As the record evidence contains no showing that the Veteran has ankylosis of either knee, dislocated or removed semilunar cartilage, or genu recurvatum, these diagnostic codes are not applicable.


C. Eye Disability

The Veteran's bilateral Terrien's marginal degeneration has been rated 10 percent disabling, under Diagnostic Code 6079, for the entire appeal period.

Initially, the Board notes that the Schedule for Rating Disabilities of the Eye was revised, effective December 10, 2008; however, the revised regulations do not apply to this case as the revisions apply only to all applications for benefits received by VA on or after December 10, 2008.  See Fed. Reg. 66,543 (Nov. 10, 2008).

Prior to December 10, 2008, impairment of visual acuity was rated under Table V and Diagnostic Codes 6061-6079.  38 C.F.R. § 4.83a (2008).  Visual acuity is rated based on best corrected distant vision.  38 C.F.R. § 4.75 (2008).

Eye impairment was rated on the basis of impairment of central visual acuity. Diagnostic Codes 6061-6079 contain the criteria to evaluate impairment of central visual acuity.  A noncompensable disability rating is warranted for impairment of central visual acuity when vision in both eyes is correctable to 20/40.  38 C.F.R. § 4.84a (2008).

A 10 percent disability rating was warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).

A 20 percent disability rating was warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).

Visual field defects were rated under Diagnostic Code 6080.  Under this diagnostic code, concentric contraction of visual field to 5 degrees warranted a 100 percent disability rating for bilateral loss, a 30 percent disability rating for unilateral loss, or is rated as 5/200 (1.5/60); concentric contraction of visual field to 15 degrees, but not to 5 degrees, warranted a 70 percent disability rating for bilateral loss, a 20 percent disability rating for unilateral loss, or is rated as 20/200 (6/60); concentric contraction of visual field to 30 degrees, but not to 15 degrees, warranted a 50 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/100 (6/30); concentric contraction of visual field to 45 degrees, but not to 30 degrees, warranted a 30 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/70 (6/21); concentric contraction of visual field to 60 degrees, but not to 45 degrees, warranted a 20 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/50 (6/15).  Bilateral loss of the temporal half of the visual field warranted a 30 percent disability rating, unilateral loss warrants a 10 percent disability rating, or is rated as 20/70 (6/21).  Bilateral loss of the nasal half of the visual field warranted a 20 percent disability rating, unilateral warranted a 10 percent disability rating, or was rated as 20/50 (6/15).  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

In light of the above, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's service-connected bilateral eye disorder.  During the entire appeal period, slit-lamp examination of the corneas showed superior thinning approximately 10-20 percent with lipid leading edge with no epithelial defect in both eyes due to Terrien's marginal degeneration.  Superior limbus to leading edge was about 3.3 mm in the right eye and 3.4 mm in the left eye.  Early circumferential spread, not significant was noted in the right eye.  The assessment included Terrien's marginal degeneration in the eyes, minimal thinning, and no progression of leading edge into visual axis.  

A higher rating for impaired vision acuity is not warranted because the Veteran's corrected vision in both eyes has generally been better than 20/40 throughout the rating period, which would not even warrant a compensable rating.  Although the Veteran's uncorrected vision has been shown to be impaired, the best corrected distance vision forms the basis for evaluating visual acuity.  See 38 C.F.R. § 4.75 (2008).  

Additionally, there was no compensable level of visual field loss during the rating period.  The VA examiners have noted no loss of the visual field.  The VA treatment records were also negative for this type of impairment.  During the entire appeal period, the Veteran's Terrien's marginal degeneration with associated against-the-rule astigmatism and stromal thinning in both eyes has not been at risk of perforation or of affecting half of the Veteran's visual field-temporal, nasal inferior or superior.  The Veteran's corneas showed one third superior corneal stromal thinning 15 percent with line of lipid deposits inferior and superior to thinning in both eyes, with mild vascular pannus in the right and a few cornea vessels entering the area of degeneration in the left.  Without sufficient evidence that the Veteran's service-connected left eye disability has resulted in a level of impairment beyond merely an active pathology, such as worse corrected visual acuity, the criteria for a rating in excess of 10 percent are not met.  Thus, a rating in excess of 10 percent for Terrien's marginal degeneration of both eyes is not warranted at any point during the appeal period.

IV. Other Considerations

The above determinations are based upon consideration of applicable rating criteria.  There is no showing that the Veteran's right shoulder, and bilateral knee and eye disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluations on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of these disabilities have been accurately reflected by the schedular criteria.  During the appeal period, the Veteran has not been hospitalized for any of the above disabilities.  The Board acknowledges that at various times the Veteran has been unemployed during the appeal period and he has at times alleged that his shoulder or knee disabilities make him unemployable; however, there is no medical opinion supporting his assertions.  To the contrary, a March 2005 vocational rehabilitation assessment concluded that the Veteran's difficulty in obtaining employment is likely attributable to several components which include: (1) the poor status of the IT job market in Richmond, (2) the Veteran's lack of credentials such as a college degree and certifications, (3) the limited amount of effort and persistence invested by the Veteran in job search activities over the past 22 months, (4) his reported poor credit history, and (5) an assault charge that appears in the Veteran's background checks.  The latter would preclude the Veteran from many positions.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In addition to the above, the Veteran does not meet the schedular criteria for a total rating due to unemployability (TDIU) as he only has a combined 60 rating for service-connected disabilities.  See 38 C.F.R. § 4.16(a).  Moreover, referral for an extraschedular rating is not warranted based on the vocational rehabilitation assessment referred to above.  



ORDER

Entitlement to a rating in excess of 10 percent for DJD of the right shoulder with impingement, status post repair of the right AC joint separation, prior to October 9, 2007, is denied.

Entitlement to a rating in excess of 20 percent for DJD of the right shoulder with impingement, status post repair of the right AC joint separation, from October 9, 2007, is denied.  

Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee is denied.  

Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee, prior to June 5, 2009, is denied.

Entitlement to a rating in excess of 30 percent for degenerative arthritis of the left knee, from June 5, 2009, is denied.

Entitlement to a rating in excess of 10 percent for bilateral Terrien's marginal degeneration is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


